       Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


VIRGINIA L. GIUFFRE,
       Plaintiff,
v.                                                                  No. 15-cv-07433-LAP
GHISLAINE MAXWELL,
       Defendant.


                    Order and Protocol for Unsealing Decided Motions


        The Court previously ruled that “only motions actually decided by Judge Sweet—along
with documents relevant to Judge Sweet’s decisions on those motions—are properly considered
judicial documents to which a presumption of public access attaches.” Order, dated Dec. 16,
2019 (DE 1016). Such materials are referred to herein as the “Sealed Materials” or “Sealed
Items.” The Sealed Materials will be enumerated in a List of Decided Motions designated by the
Court . In accordance with Brown v. Maxwell, 929 F.3d 41, 49-51 (2d Cir. 2019), the Court will
conduct an individualized review of each Sealed Item in the List of Decided Motions to
determine (a) the weight of presumption of public access that should be afforded to the
document, (b) the identification and weight of any countervailing interests supporting continued
sealing/redaction, and (c) whether the countervailing interests rebut the presumption of public
access. To assist in this process and afford persons identified or otherwise interested in the
Sealed Materials the opportunity to participate in the Court’s individualized review, the Court
adopts the following protocol.

        1. Non-Parties List: Plaintiff Virginia Giuffre and Defendant Ghislaine Maxwell
(collectively, the “Original Parties”) each have submitted under seal a list of non-parties whose
privacy, reputational or other interests may be implicated by the unsealing of the Sealed
Materials (each, a “Non-Party,” and collectively, the “Non-Parties”). Because the Original
Parties did not agree on one or more Non-Parties to be included in the list, the Court has resolved
all such disagreements and shall issue to the Original Parties a Court-approved Non-Parties List,
which shall be sealed. The Non-Parties shall include but are not limited to: (a) persons who
produced or answered discovery based upon the representation or understanding that the
discovery would be subject to the Protective Order previously issued in this action; (b) persons
who are identified as having allegedly engaged in sexual acts with Plaintiff, or other alleged
victims, or allegedly facilitated such acts; (c) persons whose intimate, sexual, or private conduct
is described in the Sealed Materials; and (d) persons who are alleged to have been victimized.

The Non-Parties List will:


                                                1
           Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 2 of 13




          • Identify each Non-Party by his or her name, which correlates to a unique
            pseudonymous identifier, i.e., Doe #1, Doe #2, and Doe #3.

          • Provide the address or contact information for each Non-Party or his or her legal
            counsel, which the Original Parties identified to the best of their ability.

        2. Judicial Adjudication: Because of the volume of Sealed Materials, the Court will
conduct an individualized review of several Sealed Items at a time, thereby allowing the review
to proceed on a rolling basis and in a manageable fashion. The Court will review sealed items
based on the Non-Party mentioned in the Sealed Materials. For example, for Doe #1, the Court
would review each Sealed Item that mentions Doe #1, and would do the same for Does #2, #3,
etc. This will allow the Court more easily to manage and review any objections from Non-
Parties. The following procedure shall be used for each set of Sealed Items reviewed by the
Court:

               a. The Court will notify the parties via minute order (“Notification”) of the set of
          Sealed Items that will be considered. The Court will consider input from the Original
          Parties as to the number of Sealed Items that is appropriate to consider at once in light of
          the volume and complexity of the Sealed Items.

               b. As soon as practicable after the Notification the Original Parties shall confer and
          shall use their best efforts to cause each Non-Party mentioned in the Sealed Materials to
          be considered to be served confidentially with the Non-Party Notice. The Non-Party
          Notice is attached hereto and has been approved by the Court. “Best efforts” entails
          identifying the most current address available for the nonparty in a public records
          database or other readily available source. Service shall be effected via first class
          certified mail, return receipt requested. After service, the party causing the service shall
          file a certificate of service, stating the date and method of service and identifying the
          Non-Party by his or her pseudonymous identifier.

               c. Within 14 days of service of the Non-Party Notice, a Non-Party, identified by
          his or her pseudonymous identifier, may submit to the Court a request for excerpts of the
          Sealed Materials pertaining to him or her (the “Excerpts”). The form request attached
          hereto has been approved by the Court and shall be attached to the Non-Party Notice. The
          request shall be faxed, mailed, or e-mailed 1 to the Court and served upon counsel for the
          Original Parties. Upon receipt of the request, the Original Parties shall confer and cause
          the Excerpts to be served via U.S. mail or e-mail, as requested by the Non-Party,
          promptly on the requesting Non-Party.

             d. Within 14 days of service of the Excerpts, the Non-Party may submit to the
          Court an objection to unsealing/unredacting (“Non-Party Objection”). The form Non-

1
    The Court may be reached by email at PreskaNYSDChambers@nysd.uscourts.gov.


                                                     2
Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 3 of 13



Party Objection attached hereto has been approved by the Court and shall be attached to
the Non-Party Notice. The Non-Party Notice will require any objecting Non-Party to
state briefly the reasons for the objection and identify any countervailing interest that
militates against unsealing, if applicable. A Non-Party may also submit a memorandum
of law in support of the Non-Party Objection. The Non-Party Objection and any
accompanying memorandum shall be served on the Original Parties. Within 14 days of
service of any Non-Party Objection and accompanying memorandum, if any, the Original
Parties may file an opposition stating the reasons why any Sealed Item should be
unsealed. The opposition shall be served on the objecting Non-Party. The objecting
Non-Party may file a reply in support of its objection within 7 days of service of the
Original Parties’ opposition.

      e. Within 14 days of service of any Non-Party Objection, any Original Party may
file its own objection to unsealing/unredacting (“Party Objection”), and an accompanying
memorandum of law in support of the objection. Any opposition to the Party Objection
shall be filed within 14 days. The objecting Original Party may file a reply in support of
his or her objection within 7 days of service of any opposition.

    f. If within 14 days of the Notification no Non-Party has requested Excerpts, the
Original Parties shall have 14 days from the date on which the Non-Party’s time to object
expires to submit an objection to unsealing and an accompanying memorandum. Any
opposition to such an objection shall be filed within 14 days. The objecting Party may
then file a reply within 7 days of service in support of his or her objection.

     g. Any memorandum in support of a Non-Party or Party Objection to unsealing a
particular Sealed Item shall be no longer than 6 double-spaced pages in 12 point, Times
New Roman font. Any memorandum in opposition to a Non-Party or Party Objection
shall also be no longer than 6 double-spaced pages in 12 point, Times New Roman font.
Any reply in further support of a Non-Party or Party Objection may be no longer than 4
double-spaced pages in 12 point, Times New Roman font.

    h. An order from this Court unsealing a Sealed Item, in whole or in part, as to a
Non-Party should be deemed to have affected the Non-Party’s rights and interests for
purposes of an appeal.

     i. If the Court determines that a factual issue exists as to a Sealed Item and that its
ruling requires resolution of that factual issue, it may order the Original Parties and
relevant Non-Parties to appear for an evidentiary hearing. In addition, the relevant Non-
Parties or the Original Parties may affirmatively request an evidentiary hearing. Any
such request shall be made by letter explaining any factual issues that exist with a Sealed
Item (or Sealed Items) and the reasons that an evidentiary hearing may facilitate their
resolution.

    j.   After objections, responses and replies have been submitted, and any evidentiary


                                          3
       Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 4 of 13



       hearing held, the Court will enter a minute order setting the date and time it will decide in
       open court the objections lodged as to each set of motions. Appearance by any of the
       parties or Non-Parties is optional. The Court will determine whether each Sealed Item
       shall be (1) unsealed in its entirety, (2) unsealed in redacted form, or (3) kept under seal.
       Thereafter the Court will issue a Notification of the next set of Sealed Items to be
       decided.

       3.   Non-Party Participation.

            a. Any Non-Party requesting Excerpts shall maintain them as confidential and shall
       not disclose them to anyone other than the lawyer, if any, representing him or her in this
       proceeding. The requesting Non-Party may use the Excerpts only to decide whether to
       object and to prepare his or her objection, if any, submitted to this Court. A Non-Party’s
       request for the Excerpts constitutes acknowledgment of the requirement to comply with
       this Court’s restrictions placed on the Excerpts and submission to this Court’s jurisdiction
       for purposes of enforcement of the restrictions.

           b. A Non-Party who submits an objection submits to the Court’s jurisdiction for
       purposes of the unsealing/unredaction proceeding.

            c.   A copy of this Order and Protocol shall be served with the Non-Party Notice.

            d. All submissions by Non-Parties to the Court shall be under seal. The Original
       Parties served with Non-Party submissions shall not disclose them to anyone else pending
       further order of the Court.

           e. The Court’s staff will receive Non-Party submissions, make appropriate
       redactions, e.g., the Non-Party’s identifying information (with the assistance of the
       Original Parties, as appropriate), substitute Non-Party pseudonymous identifiers as
       appropriate, redact the submission as appropriate, and file them as redacted via ECF,
       identifying the Non-Party solely by his or her pseudonymous identifier.

            f. A Non-Party’s participation in this protocol is optional. Appearances by Non-
       Parties and their counsel in this proceeding shall be considered limited and for the
       purposes set forth in this Order. Non-Parties are under no obligation to object, and a Non-
       Party’s decision not to do so shall not be deemed consent to the unsealing of any Sealed
       Materials. The solicitation and receipt of objections from Non-Parties who wish to
       participate is intended merely to aid the Court in balancing privacy and other interests
       against the public’s right of access. The Court will conduct a particularized review of the
       Sealed Materials and weigh the competing interests regardless whether it receives any
       Non-Party Objection.

       4. Unless expressly stated otherwise, all notices, submissions, and filings made
pursuant to this Order shall remain permanently sealed inasmuch as they are submitted solely so



                                                 4
       Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 5 of 13



that the Court may decide whether any Sealed Materials should be unsealed. See Brown, 929
F.3d at 50 n.33.

       SO ORDERED.

       Dated this 31st day of March 2020.



                                              U.S. District Judge




                                              5
         Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 6 of 13



                                 United States District Court
                                Southern District of New York


Virginia L. Giuffre,

                 Plaintiff,                    Case No. 15-cv-07433-LAP

v.

Ghislaine Maxwell,

                 Defendant.

  NOTICE TO NON-PARTIES OF POSSIBLE UNSEALING OF SEALED DOCUMENTS

           A Federal Court authorized this notice. This is not a solicitation from a lawyer.

This case involves allegations of sexual abuse and sexual trafficking of minors. Some documents
submitted to the Court were filed under seal. You are receiving this Notice because your name
appears in one or more sealed court documents in this case, which is pending before U.S. District
Judge Loretta Preska.

The documents that mention your name (the “Sealed Materials”) are currently under seal and
cannot be accessed or viewed by the public. Pursuant to court order, those documents may be
unsealed in the future, which means they will be publicly available.

The Court has entered the attached Order and Protocol governing the possible unsealing of
sealed materials.

Your options are as follows:

     1. Do nothing. The Court may determine that the Sealed Materials should be unsealed, at
        which point they would become available to the public.

     2. Ask to see Excerpts of the document(s) to decide whether you want to object to
        unsealing. Within 14 days of your receipt of this notice, you may ask the parties to this
        case to send you the relevant excerpts of the Sealed Materials (the “Excerpts”). You may
        then file an objection to the unsealing of the Sealed Materials within 14 days after the
        Excerpts are placed in the U.S. mail to you, e-mailed to you, or faxed to you.

If you wish to view the Excerpts pursuant to Option 2 above:

     •   You must use the attached form, “Non-Party’s Request for Access to Sealed Excerpts.”

     •   Your request for the Excerpts must be submitted within 14 days of the date this Notice was
         mailed to you.

                                                  1
       Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 7 of 13



   •   Your request must be submitted by U.S. mail, by fax, or by e-mail to Judge Preska:

       500 Pearl Street
       New York, NY 10007
       Fax (212) 805-7941
       Email: PreskaNYSDChambers@nysd.uscourts.gov

   •   Your request must also be sent by email, U.S. mail or fax to counsel for the parties to this
       action:

        Attorney for Plaintiff Virginia Giuffre:       Attorney for Defendant Ghislaine Maxwell:
        Sigrid S. McCawley                             Laura A. Menninger
        Boies Schiller Flexner LLP                     Haddon, Morgan and Foreman, P.C.
        401 East Las Olas Blvd., Suite 1200            150 East Tenth Avenue
        Fort Lauderdale, FL 33301                      Denver, CO 80203
        Tel 954.377.4223                               Tel 303.831.7364
        Fax 954.356.0022                               Fax 303.832.1015
        smccawley@bsfllp.com                           lmenninger@hmflaw.com

   •   You will then be provided with the Excerpts via U.S mail or by-email, as you specify.

   •   The use and disclosure of the Excerpts are governed by a Court Order. You may review
       and make reference to the Excerpts in your objection to unsealing. With the exception of
       any lawyer representing you in this matter, the Excerpts may not be shared with any other
       person. Disclosing the Excerpts is a violation of the Court’s Order limiting the use of the
       Excerpts.

After viewing the Excerpts pursuant to Option 2, you may either do nothing or file an objection to
the unsealing of the Sealed Materials.

If you wish to file an objection:

   •   Your objection must be filed within 14 days after the Excerpts are placed in the U.S. mail
       to you.

   •   You must use the attached form, “Non-Party’s Objection to Unsealing.”

   •   You should submit the form to Judge Preska via fax at (212) 805-7941, by U.S. mail, or via
       email to PreskaNYSDChambers@nysd.uscourts.gov.

   •   Your objection should also be served by email upon counsel for the parties to this action.

Your participation in this process is optional. You are under no obligation to object to the
unsealing of the Sealed Materials and your decision not to do so will not signify your consent to
the unsealing of any document. Ultimately, the court will determine whether to unseal each
document in this case, regardless of your participation in this process.




                                                   2
         Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 8 of 13



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------X




                                                 ----------------------------------------
VIRGINIA L. GIUFFRE,

        Plaintiff,

v.                                                                                          15-cv-07433-LAP


GHISLAINE MAXWELL,

        Defendant.

--------------------------------------------------X




                                   —Filed under Seal—
             Non-Party’s Request for Excerpts of Sealed Documents
     and Acknowledgment of Court Order and Protocol Governing the Excerpts
       Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 9 of 13



        1. I received a copy of the Court’s Order and Protocol (“Court Order”) for the

unsealing of materials in this case and the Notice to Non-Parties.

        2. I acknowledge that the excerpts from the sealed materials I am requesting

(“Excerpts”) are governed by the Court Order, which restricts the use and disclosure of the

Excerpts. I acknowledge I am required to comply with the Court Order. I understand that under

the Court Order: (a) I may only use the Excerpts from the sealed materials to decide whether to

object and, if so, to prepare my objection; (b) I am prohibited from disclosing the Excerpts to any

person other than a lawyer representing me in connection with this proceeding.

        3. I acknowledge that if I want to review the Excerpts, I must submit this Request to the

Court via United States mail, e-mail, or fax:

The Hon. Loretta Preska
United States District Court
500 Pearl Street
New York, NY 10007
Fax: (212) 805-7941
Email: PreskaNYSDChambers@nysd.uscourts.gov

I am submitting this Request to the Court on this date: ______________________, 2020.

        4. I acknowledge that within 14 days from the date the Excerpts are placed in the

U.S. mail to me, I must file any objection I have to unsealing the materials that identify me.

        5. I certify I have sent a copy of this Request to the parties’ lawyers listed below via

U.S. mail, fax or email:




                                                 1
      Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 10 of 13



Sigrid S. McCawley                                    Laura A. Menninger
BOIES, SCHILLER & FLEXNER, LLP                        HADDON, MORGAN AND FOREMAN, P.C.
401 East Las Olas Boulevard, Suite 1200               150 East 10th Avenue
Ft. Lauderdale, FL 33301                              Denver, CO 80203
Tel 954.377.4223                                      Tel 303.831.7364
Fax 954.356.0022                                      Fax 303.832.2628
smccawley@bsfllp.com                                  lmenninger@hmflaw.com
Attorneys for Plaintiff Virginia Giuffre              Attorneys for Defendant Ghislaine Maxwell



       6. I wish to receive the Excerpts (check one)         by U.S. Mail at the address listed

below or    by e-mail at the address listed below.

                                                                      Requester

                                    Signature:

                                        Name:

                                      Address:

                         City, State, Zip Code:

                                   Telephone:

                              E-mail Address:




                                                  2
        Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 11 of 13



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------X




                                                 ----------------------------------------
VIRGINIA L. GIUFFRE,

        Plaintiff,

v.                                                                                          15-cv-07433-LAP


GHISLAINE MAXWELL,

        Defendant.

--------------------------------------------------X




                                   —Filed under Seal—
                                Non-Party’s Objection to Unsealing
       Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 12 of 13



        1. I received a copy of the Court’s Order and Protocol for the unsealing of materials in

this case and the Notice to Non-Parties. At my request I also received a copy of excerpts from

the sealed materials (“Excerpts”).

        2. I understand this Objection will be filed under seal and I will not be identified in any

court filing.

        3. I am submitting this Objection within 14 days after the date the Excerpts were

deposited in the U.S. mail addressed to me.

        4. I am submitting this Objection to the Court via United States mail or fax to:

The Hon. Loretta Preska
United States District Court
500 Pearl Street
New York, NY 10007
Fax: (212) 805-7941
Email: PreskaNYSDChambers@nysd.uscourts.gov

        5. I certify that I have sent a copy of this Objection to the parties’ lawyers listed below

via U.S. mail, fax or email:

Sigrid S. McCawley                                   Laura A. Menninger
BOIES, SCHILLER & FLEXNER, LLP                       HADDON, MORGAN AND FOREMAN, P.C.
401 East Las Olas Boulevard, Suite 1200              150 East 10th Avenue
Ft. Lauderdale, FL 33301                             Denver, CO 80203
Tel 954.377.4223                                     Tel 303.831.7364
Fax 954.356.0022                                     Fax 303.832.2628
smccawley@bsfllp.com                                 lmenninger@hmflaw.com
Attorneys for Plaintiff Virginia Giuffre             Attorneys for Defendant Ghislaine Maxwell

        6. I object to unsealing the Excerpts for the following reasons (if needed, attach

additional pages):




                                                 1
Case 1:15-cv-07433-LAP Document 1044 Filed 03/31/20 Page 13 of 13




                                           Non-Party Objector or Counsel for Non-
                                                      Party Objector

                         Signature:

                             Name:

                           Address:

              City, State, Zip Code:

                        Telephone:




                                       2
